TDCJ Offender Details                                                       8/2/14 KM              Page 1of2
                                                                      TDCJ Home             New Offender Search
HM4yM,itiAaiffliM*«^ifliitTiiiTmiH!i                             E

 Offender Information Details
      Return to Search list




 SID Number:                                 05617385

 TDCJ Number:                                01759833

 Name:                                       GRIFFIN,HERBERT BERNARD

 Race:                                           B

 Gender:                                      M

 DOB:                                         1977-07-16

 Maximum Sentence Date:                      2015-10-14

 Current Facility:                               NEAL

 Projected Release Date:                     2015-10-14

 Parole Eligibility Date:                        NOT AVAILABLE

 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                   Will be determined when release date is scheduled.

 Scheduled Release Location:               Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
   Offense           _„             Sentence         ~   .     „    ..      Sentence (YY-
    r> *             Offense          _ .            County    Case No.        .... __\
    Date                              Date                 '                   MM-DD)
   2000-12-07          UUMV         2001-09-20       TRAVIS     1010814           1-00-00


   2010-03-10           DWI         2011-12-20       TRAVIS                       4-00-00
                                                               D-1-DC-10-




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=:05617385                  3/11/2015